Exhibit 10.14

GENERAL RELEASE OF CLAIMS

THIS GENERAL RELEASE OF CLAIMS (“Release”) is made and entered into by and
between MicroStrategy Services Corporation. (“MicroStrategy”) and Marcus Starke
(“Employee”).

WHEREAS, Employee and MicroStrategy have agreed that Employee’s employment with
MicroStrategy and/or with any of its subsidiaries, affiliates or related
companies (together, the “Company”) terminated on November 19, 2014 (the
“Termination Date”);

WHEREAS, Employee and the Company desire to enter into the following Release to
resolve all issues between them including, but not limited to, those relating to
Employee’s employment with the Company, and the termination thereof; and;

WHEREAS, Employee wishes to receive, and the Company has offered to provide,
valuable consideration in exchange for execution by Employee of this Release;

NOW THEREFORE, in consideration of the payments and benefits listed below, and
provided by the Company, Employee agrees to all of the following:

 

1. Complete Release by Employee.

(a) Release. In exchange for the consideration stated below and provided to
Employee by the Company, Employee irrevocably and unconditionally releases the
Released Parties listed in Subsection l(b) from any and all claims, promises,
offers, debts, causes of action or similar rights of any type or nature that
Employee may have as of the date of the execution of this Release, including but
not limited to those described in Subsection l(c) and except as provided in
Subsection l(d).

(b) Released Parties. The “Released Parties” are the Company, all of its current
and former parents, subsidiaries, affiliates, related companies, partnerships,
or joint ventures (including but not limited to MicroStrategy Services
Corporation, Usher Incorporated, and/or MicroStrategy Incorporated), and, with
respect to each such entity, its predecessors and successors and all of its
past, present, and future parents, agents, directors, officers, managers,
supervisors, employees, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries, and insurers of such programs), and any other
persons acting by, through, under, or in concert with any of the persons or
entities listed in this subsection, and their successors.

(c) Claims Released. The claims released include but are not limited to those
which in any way relate to: (a) Employee’s employment with the Company or the
termination of Employee’s employment, such as claims for compensation, sales
incentive compensation, special payments, sign on bonuses, retention bonuses or
any other cash bonuses, commissions, stock grants, option grants, lost wages,
meal and rest period payments or premiums, unused accrued vacation or sick pay,
relocation benefits; (b) the design or administration of any employee benefit
plan or Employee’s entitlement to benefits under any such plan; (c) any rights
Employee may have to severance or similar income replacement benefits under any
plan of the Company; (d) any rights Employee may have to the continued receipt
of health or life insurance-type benefits, except for any rights Employee may
have to benefits pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”); (e) any claims to attorneys’ fees or other indemnities; and (f) any
other claims or demands Employee may have on any basis. The claims released, for
example, may have arisen under any of the following statutes or common law
doctrines:

 

Employee Initials    MS Employer Initials    DT Page 1 of 10



--------------------------------------------------------------------------------

  (i) Anti-Discrimination Statutes, such as Title VII of the Civil Rights Act of
1964, § 1981 of the Civil Rights Act of 1866 and Executive Order 11246; the
Equal Pay Act; the Americans With Disabilities Act and § 503 and § 504 of the
Rehabilitation Act of 1973; the Genetic Information Nondiscrimination Act of
2008; and any other federal, state or local law or regulation prohibiting
retaliation or discrimination on the basis of race, color, national origin,
religion, gender, disability, age, marital status, sexual orientation, gender
identity, genetic information or any other protected characteristic.

 

  (ii) Other Federal Statutes, and their state or local counterparts, such as
the Worker Adjustment and Retraining Notification Act; the Sarbanes-Oxley Act;
and the Employee Retirement Income Security Act of 1974 (“ERISA”).

 

  (iii) Other Laws, such as state or local laws or regulations restricting an
employer’s right to terminate employees, enforcing express or implied employment
contracts, requiring an employer to deal with employees fairly or in good faith,
relating to salary, commission, compensation, or benefits, or otherwise
regulating employment; laws or regulations limiting unfair competition; laws or
regulations relating to the private enforcement of state labor codes; and any
other federal, state or local laws, whether based on statute, regulation or
common law, providing recourse for alleged wrongful discharge, physical or
personal injury, emotional distress, fraud, unfair competition, negligent
misrepresentation, libel, slander, defamation and similar or related claims.

 

  (iv) Age Discrimination In Employment Act

 

  1. Employee also acknowledges and agrees that Employee is waiving and
releasing any and all claims or rights Employee may have under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), that this waiver
and release is knowing and voluntary, and that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled as an employee of the Company. Employee further acknowledges
that Employee is advised that: (a) Employee should consult with an attorney (at
Employee’s own expense) prior to executing this Release (Employee understands
that whether Employee consults an attorney or not is Employee’s decision);
(b) this Release does not waive or release any rights or claims Employee may
have under the ADEA which may arise after Employee executes this Release; and
(c) if Employee is age forty (40) or older on the date Employee signs this
Release (i) Employee has at least twenty-one (21) days in which to consider this
Release (although Employee may choose to execute this Release earlier but not
before the conclusion of Employee’s last day of employment); (ii) Employee has
seven (7) days following execution

 

Employee Initials    MS Employer Initials    DT Page 2 of 10



--------------------------------------------------------------------------------

  of this Release to revoke this Release (to be effective, any revocation must
be actually received in writing by the Company by 12:00 a.m. on the eighth day);
and (iii) this Release shall not be effective until the revocation period has
expired.

 

  2. Employee acknowledges and agrees that Employee was given a copy of this
Release and has carefully read it and understands it, that Employee has been
given the opportunity to consult with the persons identified In Section 11
regarding this Release and that Employee has entered into this Release
voluntarily and with full knowledge of its final and binding effect.

(d) Claims Not Released. This Release does not release: (a) Employee’s claims
for reimbursement of business expenses owed to Employee, provided, however, that
Employee represents that all expenditures have been submitted in accordance with
Company policy prior to the date Employee signs this Release; (b) any pending
claims for Workers’ Compensation benefits that have been submitted in writing to
the Company prior to the Company issuing notice to Employee of Employee’s
termination; (c) any claims Employee may now have to vested benefits in any 401
(k), pension plan or other employee benefits plans; and (d) Employee’s right to
enforce this Release. This Release also does not release any other claim or
abridge any legal right that as a matter of law cannot be released or abridged
by private agreement between the Company and Employee.

(e) Release Extends to Known and Unknown, Suspected and Unsuspected Claims. This
Release covers both claims that Employee knows about or suspects as well as
those Employee does not know about or does not suspect, and Employee expressly
waives all rights afforded by any statute which limits the effect of a release
with respect to unknown and unsuspected claims.

(f) No Pursuit of Released Claims. Employee represents that Employee has not
filed, submitted or caused to be filed any lawsuit, complaint or charge
pertaining in any way to Employee’s employment or encompassing any claim
released by this Release. Employee promises never to file, prosecute, join,
opt-in or participate in a lawsuit (including a collective or class action) or
other complaint or charge asserting any claims that are released by this
Release. This promise, however, shall not limit and does not affect Employee’s
right to challenge the validity of this Release under the ADEA or Older Workers
Benefit Protection Act. Notwithstanding the foregoing, nothing in this
Subsection precludes Employee from filing an administrative charge of
discrimination or an administrative charge within the jurisdiction of the
National Labor Relations Board, or from filing a charge or communicating with
any other federal, state or local government office, official or agency.
Employee promises never to seek or accept any damages, remedies, or other relief
for Employee personally (any right to which Employee hereby waives and promises
never to accept) with respect to any claim included in Section 1 of this
Release, in any proceeding including, but not limited to, any Equal Employment
Opportunity Commission (“EEOC”) proceeding.

(g) Further Representations.

 

  (i) Employee warrants and represents that, as of the date of execution of this
Release, Employee is not aware of any violations of law by the Company or any of
the Released Parties.

 

Employee Initials    MS Employer Initials    DT Page 3 of 10



--------------------------------------------------------------------------------

  (ii) Employee represents and warrants that Employee is not aware of any facts
that would (a) establish, (b) tend to establish, or (c) in any way support an
allegation of a potential violation by any of the Released Parties of the
federal False Claims Act (and/or any state or local qui tam counterpart) or that
to the extent Employee has or ever had any such information, Employee has
reported the information to the Company in accordance with Company policy. The
term “potential violation” includes the presentation by any of the Released
Parties of false claims and statements or the creation of false records or
statements in order to obtain payment of federal, state, county or municipal
funds, or to avoid refunds of such government funds, with the presentation or
creation being made with actual knowledge by any of the Released Parties of the
falsity, or with deliberate ignorance or reckless disregard of the falsity.

 

  (iii) Employee represents and warrants that Employee is not aware of any facts
that would (a) establish, (b) tend to establish, or (c) in any way support an
allegation that any of the Released Parties has engaged in conduct that Employee
believes to constitute a violation of any rule or regulation of the Securities
and Exchange Commission, or any provision of federal law relating to fraud
against shareholders pursuant to the Sarbanes-Oxley Act and/or any state or
local counterpart.

 

  (iv) Employee represents and warrants that under the Family and Medical Leave
Act of 1993, as amended, and/ or any state or local counterpart (collectively,
“FMLA”) that Employee (a) has received all leave required and currently does
not, and in the past did not, have any claim for denial of any such leave, and
(b) does not claim that the Company violated or denied him rights under the FMLA
or retaliated against Employee in any way for exercising rights under the FMLA.

 

  (v) Employee represents and warrants that under the federal Fair Labor
Standards Act and/ or any state or local counterpart (collectively, “FLSA”) that
Employee (a) was properly classified as either exempt or nonexempt from overtime
(i.e., as either ineligible or eligible to receive overtime), (b) has been fully
paid for all hours Employee worked for the Company, and (c) does not claim that
the Company violated or denied any wage and hour rights under the FLSA.

 

2. Payments and Benefits. In exchange for the release and other promises made by
Employee herein, the Company will provide the following benefits to Employee:

(a) The Company will pay to Employee the lump sum of five hundred seventy five
thousand dollars ($575,000.00), less applicable taxes and other withholdings.
Employee acknowledges and agrees that he/she is not otherwise entitled to these
or any other monies, whether in the form of wages, commissions, bonuses, or any
other payment or benefit, from Employer, except as described below in section
2(b). Payment will be made in a lump sum as soon as administratively practicable
after Employee executes and returns this Release and the revocation period (if
applicable) has expired.

 

Employee Initials    MS Employer Initials    DT Page 4 of 10



--------------------------------------------------------------------------------

(b) After the termination of Employee’s Group Insurance coverage on November 19,
2014, Employee will be entitled to continue health benefits under the provisions
of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Should
Employee elect to continue health benefits coverage through timely submission of
a COBRA election form, the Company will cover Employee for the cost of COBRA
premiums for a period of six months beginning the day after Employee executes
and returns this Release and the revocation period (if applicable) has expired.

 

3. Existing Obligations Continue. Employee agrees to remain bound by any Company
agreement relating to confidential information, invention, nonsolicitation,
arbitration, or similar matters to which Employee is now subject. The provisions
of the MicroStrategy Agreement, herein referred to as the MicroStrategy
Agreement, signed by Employee on May 1, 2014 are incorporated as if set forth
fully herein.

 

4. Return of Property. Employee represents that Employee personally returned, by
close of business on Employee’s Termination Date, all Company property
(tangible, intangible, paper or electronic), including but not limited to all
keys, credit cards, manuals, computers, PDAs, , equipment and software, records,
data, plans, customer lists, computer programs and related documentation or
other materials of any nature which are in Employee’s possession or control and
any and all copies thereof; and that Employee has not compromised, corrupted,
misappropriated, damaged or inappropriately shared, uploaded, or downloaded
Company data. Employee may retain a Company issued iPad.

 

5. No Disparagement.

(a) Employee agrees to refrain from making untruthful or disparaging statements
in any private or public forum, including but not limited to newspapers,
television, radio, or the internet, about any Released Party, Employee’s
employment with the Company, or any general matter concerning any Released
Party’s reputation, standing in the business community, business practices, or
products; provided, however, that nothing in this Release will prohibit Employee
from (a) complying with any valid subpoena or court order; or (b) initiating or
cooperating with any official investigation conducted by a law enforcement
agency.

(b) Employer agrees to refrain from making untruthful or disparaging statement
in any private or public forum, including but not limited to newspapers,
television, radio, or the internet, about the Employee, Employee’s employment
with the Company, or any general matter concerning Employee’s reputation;
provided, however, that nothing in this Release will prohibit Employer from
(a) complying with any valid subpoena or court order; or (b) initiating or
cooperating with any official investigation conducted by a law enforcement
agency.

 

6. Agreement to Cooperate With the Company. Employee agrees to assist the
Company in any formal or informal legal matters in which Employee is named as a
party or has knowledge relevant to the matter. Employee understands that
Employee will receive no additional pay for Employee’s assistance beyond that
provided in this Release, and that Employee in rendering such services will be
acting as a bona fide independent contractor.

 

Employee Initials    MS Employer Initials    DT Page 5 of 10



--------------------------------------------------------------------------------

7. Standard Reference. Consistent with its policies, the Company will only
confirm Employee’s dates of employment with the Company, Employee’s job title,
and salary in any references it may provide.

 

8. No Liability Admitted. Employee understands and agrees that this Release and
the payments and benefits described in this Release do not constitute an
admission by the Company or any Released Party, or any of their present or
former officers, directors, members, employees, consultants, representatives,
independent contractors or related entities, of any liability to Employee or
wrongdoing whatsoever and that this Release is not admissible as evidence in any
proceeding other than for enforcement of its provisions.

 

9. Tax Consequences. Employee understands that Employee is obligated to pay any
taxes, interest or penalties which may be due should a final tax determination
be rendered that any portion of the benefits and/or payments herein is taxable
to Employee (or accorded different tax treatment) under any applicable provision
of federal, state or local law. Employee acknowledges that neither the Company
nor any of its attorneys or representatives has made any promise, representation
or warranty, express or implied, regarding the tax consequences of any
consideration paid pursuant to this Release. Employee agrees that the Company is
to withhold all taxes it determines it is legally required to withhold. Employee
further agrees not to make any claim against the Company or any other person
based on how the Company reports amounts paid under this Release to tax
authorities or if an adverse determination is made as to the tax treatment of
any amounts payable under this Release.

 

10. No Other Inducements. Employee acknowledges that no promise or agreement not
expressed in this Release has been made to Employee.

 

11. Confidentiality of Agreement. Employee agrees to keep the fact and terms of
this Release and all benefits and payments confidential, and Employee will not
publicize them or communicate them in any newspaper, electronic media or other
public or private forum, or in any manner whatsoever, except the terms may be
disclosed to Employee’s lawyers, accountants and immediate family or as required
by law or by subpoena. Employee will, however, caution his/her lawyers,
accountants and immediate family against any public or private disclosure of the
above information.

 

12. Challenges to Validity.

(a) Should Employee attempt to challenge the enforceability of this Release,
Employee agrees first to deliver a certified check to the Company for all cash
benefits received in conjunction with this Release and to invite the Company to
cancel this Release. If the Company accepts Employee’s offer, this Release will
be canceled. If it rejects Employee’s offer, the Company will notify employee
and deposit the amount repaid in an interest-bearing account pending a
determination of the enforceability of this Release. If the Release is
determined to be enforceable, the Company will pay Employee the amount in the
account, less any amounts Employee owes the Company. If this Release is not
enforceable, the Company or its designee is to retain the account.

(b) The provisions of Subsection 13 (a) shall not be applicable to challenges to
the validity of this Release under the ADEA or Older Workers Benefit Protection
Act, nor will the Company seek any damages of any sort against Employee for
Employee’s having made such a challenge.

 

Employee Initials    MS Employer Initials    DT Page 6 of 10



--------------------------------------------------------------------------------

13. Binding Nature of Release. This Release shall be binding on Employee’s
heirs, legal representatives, administrators, executors, and assigns, and shall
inure to the benefit of the Released Parties and their heirs, legal
representatives, administrators, executors, and assigns.

 

14. No Assignment. Employee’s rights, duties or obligations under this Release
may not be assigned, delegated or transferred.

 

15. Interpretation. This Release will be construed as a whole according to its
fair meaning, and not strictly for or against any of the parties. Unless the
context indicates otherwise, the term “or” will be deemed to include the term
“and” and the singular or plural number will be deemed to include the other.
Section headings used in this Release are intended solely for convenience of
reference and will not be used in the interpretation of any of this Release.

 

17. Dispute Resolution. Any dispute arising between the parties, including but
not limited to those concerning the formation, validity, interpretation, effect,
or alleged violations of this Release, the arbitrability of any dispute, any
federal, state or local statutory claim (including discrimination or retaliation
statutes), contract claims, tort claims, and claims of any other sort, must be
submitted to arbitration pursuant to the terms of the Agreement to Arbitrate
signed by Employee.

 

18. Law Governing. This Release shall be governed by and construed under the
laws of the Commonwealth of Virginia; provided, however, that the dispute
resolution process in the Agreement to Arbitrate and referenced in Section 17
shall be governed by the Federal Arbitration Act unless it is found by a
decisionmaker of competent jurisdiction not to be governed by the Federal
Arbitration Act, in which case it will be governed by Virginia law.

 

19. Entire Agreement. This Release, the MicroStrategy Agreement, the Agreement
to Arbitrate, and the Employee Handbook Acknowledgement Form comprise the entire
agreement between the parties regarding the matters contained herein and has
been entered into by Employee with a full understanding of its terms, with an
opportunity to consult with counsel and without inducement or duress. This
Release may be executed in counterparts, each of which shall be considered an
original, but all of which together shall constitute one and the same
instrument. This Release may not be changed orally, and any written change or
amendment must be signed and accepted on behalf of MicroStrategy Incorporated by
Douglas K. Thede, or his successor or designee. This Release, the MicroStrategy
Agreement, the Agreement to Arbitrate, and the Employee Handbook Acknowledgement
Form which constitute this entire agreement, supersede any prior or
contemporaneous agreement, arrangement or understanding on their subject matter.

 

20. Severability. The provisions of this Release are severable. If any provision
in this Release is found to be unenforceable, all other provisions will remain
fully enforceable.

 

21. State-Specific Requirements.

 

Employee Initials    MS Employer Initials    DT Page 7 of 10



--------------------------------------------------------------------------------

(a) Georgia. If Employee resides or works in the State of Georgia, Employee must
initial in the space provided at the end of Section 17 (titled “Dispute
Resolution”) of this Release, and thereby agrees to be bound by the provisions
of Section 17.

(b) Minnesota. If Employee resides or works in the State of Minnesota, Employee
has fifteen (15) days following execution of this Release to revoke this Release
(to be effective, any revocation must be actually received in writing by the
Company by 12:00 a.m. on the sixteenth day or must be postmarked within the
fifteen (15) day period and sent via certified mail return receipt requested to
the Company) and this Release shall not be effective until the revocation period
has expired. If Employee resides or works in the State of Minnesota, this
Subsection applies regardless of age and notwithstanding any other lesser
revocation period provided elsewhere in this Release.

(c) West Virginia. If Employee resides or works in the State of West Virginia,
Employee is advised to consult with an attorney prior to executing this Release
and may contact the West Virginia Bar Association at 1-866-989-8227 to find an
attorney. Furthermore, if Employee resides or works in the State of West
Virginia and Employee is under the age of forty (40) on the date Employee signs
this Release then: (a) Employee has twenty-one (21) days to sign this Release
(as set forth on the signature page); and (2) Employee has seven (7) days in
which to revoke this Release (to be effective, any revocation must be actually
received by the Company by 12:00 a.m. on the eighth day), and it does not take
effect until that seven-day period has ended.

(The remainder of this page intentionally left blank.)

 

Employee Initials    MS Employer Initials    DT Page 8 of 10



--------------------------------------------------------------------------------

SIGNATURE PAGES (1 of 2)

 

INSTRUCTIONS IF YOU ARE AGE FORTY (40) OR OLDER

AS OF THE DATE YOU SIGN THIS RELEASE

 

  •   You may not make any changes to this Release and you may not sign this
Release until after your Termination Date.

 

  •   You must (1) sign and date this Release where indicated below, and
(2) return the original fully executed Release so that it is received by Joty
Paparello at MicroStrategy Incorporated, 1850 Towers Crescent Plaza, Tysons
Corner, VA 22182 within five (5) business days of the date on which you signed
it. If you reside or work in the State of Georgia, you also must initial in the
space provided at the end of Section 17 (titled “Dispute Resolution”) of this
Release. You may submit the form by facsimile at (703) 714-1288 to meet the
deadline, but if you do so, you must also provide the original executed
agreement by mail thereafter.

 

  •   You have up to twenty-one (21) days after receiving this Release to
consider and sign it, although you may waive this time period by signing it
sooner (but not until after your Termination Date).

 

  •   You have another seven (7) days after signing this Release in which to
revoke this Release, and this Release does not take effect until that seven-day
period has ended, unless you reside or work in the State of Minnesota, in which
case, the fifteen (15) day revocation period set forth in Subsection 20 shall
apply.

 

Employee Initials    MS Employer Initials    DT Page 9 of 10



--------------------------------------------------------------------------------

SIGNATURE PAGES (2 of 2)

PLEASE READ THIS RELEASE CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN, SUSPECTED AND UNSUSPECTED CLAIMS.

Acknowledged and Agreed:

 

Marcus Starke

/s/ Marcus Starke

November 21, 2014

Employee’s Signature Date FOR MICROSTRATEGY SERVICES CORPORATION

/s/ Douglas K. Thede

November 21, 2014

Douglas K. Thede Date

 

Employee Initials     Employer Initials    DT Page 10 of 10